—Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed this CPLR article 78 proceeding as time-barred (see, CPLR 217 [1]). The Statute of *1065Limitations began to run when petitioner was removed from the Erie County Lawyer Referral Service panel in 1994 (see, New York State Assn. of Counties v Axelrod, 78 NY2d 158, 165-166; Egan v Niagara Mohawk Power Corp., 214 AD2d 850, 852, lv denied 86 NY2d 705), and was not tolled by petitioner’s subsequent request for reinstatement (see, Concourse Nursing Home v Perales, 219 AD2d 451, 453, lv denied 87 NY2d 812, cert denied 519 US 863; Matter of Gonzalez v New York State Dept. of Correctional Servs., 181 AD2d 1011, 1012, lv denied 80 NY2d 754). In light of our determination, we need not reach the remaining issues. (Appeal from Judgment of Supreme Court, Erie County, Fahey, J. — CPLR art 78.) Present — Green, J. P., Lawton, Pigott, Jr., Callahan and Balio, JJ.